Citation Nr: 1410692	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  09-24 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for eye disability.

2.  Entitlement to service connection for brain disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to April 1970 and from April 1974 to July 1992.  These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In December 2009, the Veteran testified at a Travel Board hearing.  These matters were remanded in May 2011 and November 2012 for additional development.

In May 2013, the RO awarded service connection for vitiligo.  A July 2013 rating decision awarded service connection for headaches, hyperthyroidism (Graves' disease), and urticaria.  Accordingly, the matters of service connection for Graves' disease, headaches, and skin disability are no longer on appeal.


FINDINGS OF FACT

1.  Competent medical evidence relates the Veteran's thyroid eye disease/diplopia to his service-connected hyperthyroidism/Graves' disease.

2.  Brain disability was not manifested during service and is not otherwise causally related to service, nor is there competent evidence of a current diagnosis of brain disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for thyroid eye disease/diplopia are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).    

2.  The criteria for service connection for brain disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).    
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.    §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record shows that in a November 2007 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in November 2007, which was prior to the May 2008 rating decision.   Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claims for service connection.  The November 2007 letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.  

In sum, the appellant has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, he has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  In this regard, although, the Veteran's STRs from his first period of service were determined to be fire-related, some records, including his induction examination report, were later associated with the record.  Additionally, the Veteran was afforded the opportunity to give testimony at a Board hearing and was afforded VA examinations in June and August 2013.  The Board finds these examinations are adequate for rating purposes.

No additional pertinent evidence has been identified by the claimant.  

Eye Disability

The Veteran asserts that he suffers from eye disability as secondary to his thyroid disability/Graves' Disease.

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2012); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The evidence of record, including the June 2013 VA examination report, reflects diagnoses of eye disability, to include thyroid eye disease.  The Veteran is also service-connected for hyperthyroidism/Graves' disease.  Therefore, the first and second Wallin elements have clearly been satisfied.  

What remains to be established is whether the Veteran's eye disability was caused or aggravated by his service-connected hyperthyroidism/Graves' disease.  In this regard, the June 2013 VA examiner opined that "The Veteran has thyroid eye disease that is the result of his Graves' disease."  The examiner also noted that the Veteran suffers from diplopia, with the etiology being thyroid eye disease.  Also of record is an April 2009 private opinion noting that the Veteran suffers from diplopia, which is secondary to his complications of Graves' disease.  These opinions are probative evidence in this matter, as the VA examiner and private physician supported their opinions with citation to the factual record, and the VA examiner noted a review of the claims file.  There is no competent evidence to the contrary, and the Board finds these opinions persuasive.

Accordingly, the requirements for establishing service connection are met and service connection for eye disability is warranted.

Brain Disability

The Veteran contends that he suffers a brain disability as due to service, specifically as due to his thyroid disability or alternatively to his eye disability.  Tr. at 18.

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as brain hemorrhage, brain thrombosis, and malignant tumors of the brain, are presumed to have been incurred in service if manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.     38 C.F.R. § 3.310. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs are negative for any complaints, treatment, or diagnosis related to the brain.  [Again, the Board notes that a majority of the Veteran's STRs are fire-related and unavailable.]

An October 1996 MRI of the brain showed small retention cysts of the left maxillary sinus, but otherwise, a negative MRI examination of the brain.

In December 2009, the Veteran testified that he suffers swelling in his brain, which is connected with his vision/eye problems.  Tr. at 18.

On August 2013 residuals of traumatic brain injury examination, the examiner noted that the Veteran reported no head trauma, however he did recall falling down during a martial arts class and stated that his head hit the floor.  The examiner noted that he was not seen by the medics for this issue and there is no medical documentation in this regard.  When asked, the Veteran stated that he never requested evaluation for head trauma.  Physical examination did not show any cognitive or subjective symptoms of brain injury.  Following a review of the claims file, the examiner stated that he was not able to find any documentation of prior head trauma, event, report, or condition.  As such, no traumatic brain injury or residuals of such were diagnosed.  

A supplemental opinion was provided in August 2013.  The opinion provider noted that the Veteran denied any significant traumatic brain injury during military service.  His final conclusion was "no evidence of TBI in military service."

Based on the available evidence, the Board is unable to find that service connection for brain disability is warranted.  It is unfortunate that the majority of the Veteran's STRs are unavailable, however, the Board notes that the Veteran does not appear to be contending that he developed a brain disability during service.  In fact, on August 2013 examination, he denied any head trauma and stated he had never requested evaluation for head trauma.  Instead, the Veteran appears to be suggesting that he suffered swelling of the brain as due to either his thyroid disability or his eye disability.  In this regard, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining a diagnosis of a brain disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."

Further, two separate VA physicians found no evidence of a traumatic brain injury in service, or otherwise.  Specifically, on August 2013 VA examination, the examiner found no evidence of a traumatic brain injury or of the residuals of such.  Additionally, the Board notes that an October 1996 brain MRI (4 years after service) was negative except for small retention cysts of the left maxillary sinus.

Accordingly, as brain disability  is not shown, a threshold legal requirement for establishing service connection for brain disability is not met.  Therefore, the benefit of the doubt rule does not apply; the appeal in this matter must be denied.  See 38 U.S.C.A. § 1131; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

Service connection for thyroid eye disease/diplopia is warranted.  To this extent, the appeal is granted. 
.
Service connection for brain disability is not warranted.  To this extent, the appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


